DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; amended claim 1, 2, 4, and 10; and cancelled claim 3 on 03/11/2022.
In view of amendments to claims 1, 3, and 10, the 112(b) rejection of these claims are withdrawn. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant argues: 
“Specifically, in the review of the examiner, the highlighted technical feature is interpreted as "the trip starting point of a trip is determined by the trip ending point of a previous trip and/or the trip ending point of a trip is determined by the trip starting point of a next trip", which is different from the real meaning the applicant wants to convey. After the amendment and expression in the 112 section, it will be easy for the examiner to understand that by comparing the position of the contour of the object to be printed in the at least one of the multiple trips with the position of the trip ending point of a previous trip of the at least one of the multiple trips and choosing the one whose position is more forward in
scanning direction of the at least one of the multiple trips, the trip starting point of the at least one of the multiple trips is determined; and/or by comparing the position of the contour of the object to be printed in the at least one of the multiple trips with the position of the trip starting point of a next trip of the at least one of the multiple trips and choosing the one whose position is more backward in scanning direction of the at least one of the multiple trips, the trip ending point of the at least one of the multiple trips is  determined. As the examiner believes, Burton teaches a printing method, wherein the trip starting point and ending point are determined by the ending point of a previous trip and the starting point of a next trip, respectively (See Figure Sb and [0031] in Burton). That is, Burton even does not mention the comparison between the position of the contour of the object to be printed in a trip with the positions of the trip starting point and the trip ending point of two adjacent trips, let alone disclose determining a starting or ending point according to the comparing result.” 

Burton teaches each layer includes a plurality of points, each associated with particular spatial coordinates within the layer and the material composition that needs to be extruded in that layer [0025], [0031], and [0035]. Burton teaches a plurality of points are included and within which the polygon boundaries are defined [0031]. Burton teaches or every point in the layer, the direction 14 uses the representation to calculate rates of change in the composition of the material mix that needs to be extruded at that point ("an origin point") and at one more points adjacent to that origin point [0027]. Burton teaches for each of the points in the layer, the direction evaluator determines whether the printing head can move from that point to any of the adjacent points in the desired directions [0028]. 

Therefore, Burton teaches a starting point and stopping point matching the contour of the object, wherein the trip starting point of the at least one of the multiple trips is determined by a leading one of the contour of the object to be printed in the at least one of the multiple trips [0027] or the trip ending point of a previous trip of the at least one of the multiple trips in the scanning direction of the at least one of the multiple trips [0028]; and/or the trip ending point of the at least one of the multiple trips is determined by a lagging one of the contour of the object to be printed in the at least one of the multiple trips [0028]. 

Applicant argues: 
“Applicant respectfully submits that the claims, as amended, overcome the rejection. Applicant has amended the claims by adding the additional features "generating a trip data of the multiple trips; sending the trip data to the printhead to perform a printing step", according to the description on paragraph [0076] as originally filed. Firstly, this additional element does integrate the abstract idea into a practical application because it imposes meaningful limits on practicing the abstract idea by using a printhead to perform a printing step. In addition, amended claim 1 as a whole involves a particular technical field of 3D inkjet printing, and is directed to a particular improvement in printing efficiency since the printing method proposed in the present application can effectively reduce an overall length of the trip and improve printing speed and printing efficiency, compared with the prior art.
Accordingly, it is respectfully submitted that amended claim 1 is directed to a practical application of any alleged abstract ideas and a technical improvement, and thus is directed to significantly more than an abstract idea. Taken as a whole, claim 1 meets the standard for showing a technical improvement and is therefore not directed to an abstract idea in accordance with the MPEP and supporting case law. Thus, amended claim 1 should be considered eligible.” 

Examiner thanks Applicant for a detailed response to the 112(b) rejection and 101 rejection and explanation for the improvements presented by the invention. Applicant explains due to the limitation of the printing mode of the printhead, the trip of the printhead cannot directly start from a position that matches the contour of the object to be printed. Applicant explains the trip starting point and the trip ending point of the trip can be determined to avoid the occurrence of the phenomenon that the next trip cannot cover the contour of the object caused by the range formed by the trip starting point and the trip ending point of the trip being smaller than the range of the contour of the object in the next trip (See paragraphs (0065). Claim 1 as presented recites a starting and/or ending trip determined to the contour of the object but does not necessarily require the printhead start/end in the position of contour of the object. Therefore, claim 1 in its current state does not present the technical improvement. 


Specification
The title is objected to because of a typographical error. The following title is suggested: “Printing Method and Printing Device”.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 recites “determining, according to layer printing data of an object to be printed, a trip starting point and/or a trip ending point in a scanning direction for each trip of multiple trips required for a printhead to print a preset layer, wherein the trip starting point and/or the trip ending point of at least one of the trips matches a contour of the object to be printed in the at least one of the multiple trips”  and “generating a trip data of the multiple trips.” 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea, as there are no claim limitations that preclude the claimed step of determining a trip starting point and a trip ending point for each of multiple trips for printing a preset layer from being performed in the mind of an operator. For instance, when an operator performs printing with a 3D pen, he or she may sketch a drawing of a 2D object and mentally conceive of trip starting and ending points in order to print the desired contour based on the drawing before printing with the pen. Determining different paths for printing is performed in the mind of the operator. 

Claim 1 recites additional elements: “performing layer printing for the preset layer according to the trips” and “sending the trip data to the printhead to perform a printing step.” This limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as the limitation is a mere instruction to implement an abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is not patent eligible. 
	
	Dependent claims 2-10 do not present other meaningful limitations that would amount to significantly more than the judicial exception. Claims 2-3 recite limitations regarding the trip starting and ending points relative to a contour of the printed object. 
Claims 5-8 recite limitations regarding determining a number of multiple trips based on the different parameters, such as the length of the printhead, length of the object layer, the printhead resolution, and the resolution of the object to be printed. Claims 9 and 10 recite limitations of optimizing the trips determined by deleting trips that do not comprise the object or determining a minimum distance set for printing adjacent trips. Accordingly, the additional elements or a combination of elements in the claims do not apply, rely on, or use the judicial exception in a manner that impose a meaningful limit on the judicial exception such that the claim is more than practicing the judicial exception. The claims are not patent eligible. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burton (PG-PUB 2017/0334141). 
Regarding claim 1, Burton teaches a printing method (Figure 7), comprising: 
determining, according to layer printing data of an object to be printed, a trip starting point and/or a trip ending point in a scanning direction for each trip of multiple trips required for a print head to print a preset layer, wherein the trip starting point and/or the trip ending point of at least one of the trips matches a contour of the object to be printed in the at least one of the multiple trips [0030]-[0031], [0038]-[0040];
performing layer printing for the preset layer according to the trips [0036], [0037] .

Burton teaches each layer includes a plurality of points, each associated with particular spatial coordinates within the layer and the material composition that needs to be extruded in that layer [0025] and [0031]. Burton teaches or every point in the layer, the direction evaluator 14 uses the representation to calculate rates of change 16 (also known as derivatives) in the composition of the material mix that needs to be extruded at that point ("an origin point") and at one more points adjacent to that origin point [0027]. Burton teaches for each of the points in the layer, the direction evaluator 14 determines whether the printing head can move from that point to any of the adjacent points in the desired directions [0028]. 

Therefore, Burton teaches a starting point and stopping point matching the contour of the object, wherein the trip starting point of the at least one of the multiple trips is determined by a leading one of the contour of the object to be printed in the at least one of the multiple trips [0027] or the trip ending point of a previous trip of the at least one of the multiple trips in the scanning direction of the at least one of the multiple trips [0028]; and/or the trip ending point of the at least one of the multiple trips is determined by a lagging one of the contour of the object to be printed in the at least one of the multiple trips [0028]. 

	Regarding claim 2, Burton teaches the printing method as applied to claim 1,  wherein the trip starting point and the trip ending point of the trip match the contour of the object to be printed in the trip (Figure 5A and 5B and [0038]-[0040]). 

	Regarding claim 4, Burton teaches the printing method as applied to claim 1, wherein the determining, according to layer printing data of an object to be printed, a trip starting point and/or a trip ending point for each trip of multiple trips required for a printhead to print a preset layer, specifically comprises: 
determining, according to a range of an area having an object contour in the scanning direction in each trip, the trip starting point and/or the trip ending point of the trip (Figure 5a and 5b and [0031]). 

Regarding claim 5, Burton teaches the printing method as applied to claim 1,
wherein before the determining, according to layer printing data of an object to be printed, a trip starting point and/or a trip ending point in a scanning direction for each trip of multiple trips required for a print head to print a preset layer, the method further comprises: 
determining a number of the multiple trips required for the print head to print the preset layer (Figure 5a and 5b and [0031]). 
	
Regarding claim 9, Burton teaches the printing method as applied to claim 1,
wherein before the determining, according to layer printing data of an object to be printed, a trip starting point and/or a trip ending point in a scanning direction for each trip of multiple trips required for a print head to print a preset layer, the method further comprises: 
minimizing the non-printing travel that the extruding head makes (i.e., deleting all trips that do not comprise the object to be printed) [0037], [0040].
	
Regarding claim 10, Burton teaches the printing method as applied to claim 1, wherein before the determining, according to layer printing data of an object to be printed, a trip starting point and/or a trip ending point in a scanning direction for each trip of multiple trips required for a print head to print a preset layer, the method further comprises:
obtaining, for every two adjacent trips, a minimum distance in a stepping direction between the contour of the object to be printed in a trip at a lagging position and a trip at a leading position [0028], [0035]; and
when the minimum distance is greater than zero, moving the trip at the lagging position and all trips after the trip at the lagging position along a lagging direction by the minimum distance [0036]-[0037].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Burton (PG-PUB 2017/0334141), as applied to claim 5, in further view of Tyson (“What 3D Printer Nozzle Size Should I use? – The Pros and Cons…” Available Oct 12, 2016). 
Regarding claim 6, Burton teaches the printing method as applied to claim 5. Given that Burton generates the multiple trips according to the object shape [0035] and [0036], Burton would be determining the number of multiples trips according to a length of the preset layer in the stepping direction. 
	Burton does not teach determining the number of the multiple trips according to a length of the print head in a stepping direction. 

	Tyson teaches the nozzle size dictates horizontal details along the x- and y- axis (Page 6). Tyson teaches a nozzle size determines the printer’s ability to print finer details and the print time, as thicker nozzles can reduce print time but thin nozzles will improve the details of the print by printing thinner wall thickness and thinner infill supports (Page 4, 5, and 10). 
	
	One of ordinary skill in the art would have recognized a nozzle size is an important parameter influencing the print speed and detailing, as a smaller nozzle will require more time and more passes in order to print an object that would be printed in less time and fewer passes when printed with a larger nozzle, as taught by Tyson. One of ordinary skill in the art would have recognized that the nozzle size is also related to the print head size, as the print head supports the nozzle and its size would be proportionate to the nozzle size. Therefore, one of ordinary skill in the art would have been motivated to optimize the number of multiple trips required to print an object with a desired level of detailing and within the desired print time in view of the nozzle size and, therefore, print head size in the printing. 

Both Burton and Tyson are drawn to the same field of endeavor of additive manufacturing. It would have been obvious to one of ordinary skill in the art to substitute the various criteria used for determining the print paths of Burton with important parameters of for determining a print path, including the printer resolution, print head size (e.g., length in a step direction), and the resolution of the object to be printed, as taught by Tyson, all functionally equivalent parameters that influence the print speed and print path of a printing process.  

	 Regarding claim 7, Burton teaches the printing method as applied to claim 5. Given that Burton generates the multiple trips according to the object shape (Figure 5a and 5b and [0035] and [0036]), Burton would be determining the number of multiples trips according to a length of the preset layer in the stepping direction. Burton also teaches the print paths and polygon boundaries are optimized in view of several criteria, including a number of stops and starts of movements of the extruding head during the printing; a number of the directions in which the extruding head moves during the printing; a time required for the printing; and smallest of the rates of change of the material composition during the printing ([0029] and [0040]). 
	Burton does not teach determining the number of the multiple trips according to a length of the print head in a stepping direction, resolution of the print head, and resolution of the object to be printed.

	Tyson teaches the nozzle size dictates horizontal details along the x- and y- axis (Page 6). Tyson teaches a nozzle size and printer resolution determines the printer’s ability to print finer details, thereby influencing the print head resolution and the print time, as thicker nozzles can reduce print time but thin nozzles will improve the details of the print by printing thinner wall thickness and thinner infill supports (Page 4, 5, and 10). 

	One of ordinary skill in the art would have recognized a nozzle size, printer resolution, and the desired resolution of the object to be printed are all important parameter influencing the print speed and detailing, as taught by Tyson. One of ordinary skill in the art would have recognized that the nozzle size is also related to the print head size, as the print head supports the nozzle. Therefore, one of ordinary skill in the art would have been motivated to consider the nozzle size and, therefore, print head size in order to optimize the number of multiple trips required to print an object with a desired level of detailing and within the desired print time.  

Both Burton and Tyson are drawn to the same field of endeavor of additive manufacturing. It would have been obvious to one of ordinary skill in the art to substitute the various criteria used for determining the print paths of Burton with important parameters for establishing a print process, including the printer resolution, print head size (e.g., length in a step direction), and the resolution of the object to be printed, as taught by Tyson, all functionally equivalent parameters that influence the print speed and print path of a printing process.  

Regarding claim 8, Burton in view of Tyson teaches the process as applied to claim 7, wherein the determining the number of the multiple trips required for the print head to print the preset layer specifically further comprises: comparing different numbers of the trips, and taking a minimum value as the number of the multiple trips required for the preset layer (Burton, [0030], [0038], [0040]). 




	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742